Hughes, C. J.
(dissenting). I respectfully dissent from the majority view and would reverse the Appellate Division and reinstate the judgment of conviction below.
The reference to the polygraph test by the State witness was inadvertent and unintended, and no question of pros-ecutorial purpose in its disclosure was involved; the quantum of evidence of guilt, in my opinion, was more than sufficient to uphold the jury’s verdict, and I see in the case no prejudicial error and no plain error. B. 2:10-2. The sentence, in the circumstances of the case, was not excessive.
Justice Hall has authorized me to say that he joins me in this opinion.
For affirmance — Justices Jacobs, Mountain, Sullivan, Pashman and Clifford — 5.
*340For reversal — Chief Justice Hughes and Justice Hall— 2.